               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:18-cr-00142-MR-WCM



UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                  ORDER
                                )
DAVID JOE GARCIA,               )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Suppress    [Doc.   8];   the   Magistrate   Judge’s   Memorandum     and

Recommendation regarding that motion [Doc. 24]; and the Defendant’s

Objections to the Memorandum and Recommendation [Doc. 25].

     On February 14, 2019, the Honorable W. Carleton Metcalf, United

States Magistrate Judge, conducted an evidentiary hearing on the motion to

suppress. On July 8, 2019, the Magistrate Judge issued a Memorandum

and Recommendation, recommending that the motion to suppress be

denied.    [Doc. 24].     The Defendant timely filed Objections to the

Memorandum and Recommendation on July 22, 2019. [Doc. 25].
      Upon conducting a de novo review of the Memorandum and

Recommendation, the Court finds that the Magistrate Judge’s proposed

findings of fact are correct and that the proposed conclusions of law are

consistent with current case law. Accordingly, the Court hereby overrules

the   Defendant’s   Objections    and        accepts    the   Magistrate   Judge's

recommendation that the Defendant’s Motion to Suppress should denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s Objections [Doc.

25] are OVERRULED; the Magistrate Judge’s Memorandum and

Recommendation [Doc. 24] is ACCEPTED; and the Defendant’s Motion to

Suppress [Doc. 8] is DENIED.

      IT IS SO ORDERED.
                               Signed: August 5, 2019




                                         2
